7 N.Y.3d 821 (2006)
855 N.E.2d 1165
822 N.Y.S.2d 751
STACEY WHELAN, Appellant,
v.
LANCE LONGO, Respondent.
Court of Appeals of New York.
Decided September 12, 2006.
Jeffrey Levitt, Amityville, for appellant.
Paul J. Israelson, Plainview, for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur in memorandum.


*822 OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question not answered on the ground that it is unnecessary. Plaintiff knew or should have known of the facts allegedly giving rise to the legal malpractice cause of action at the time she filed her February 2002 bankruptcy petition (see Dynamics Corp. of Am. v Marine Midland Bank-N.Y., 69 NY2d 191 [1987]). Thus, plaintiff's failure to disclose that cause of action in her bankruptcy petition deprived her of the legal capacity to sue in this action (id.).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.